DETAILED ACTION
This office action is in response to the claims filed 4/6/2020.  Claims 1-12 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references (e.g. the Madigan reference in para [0009] of the specification) have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because reference character (603) is not described in the specification and therefore it is unclear what the corresponding structure for reference character (603) is.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “201, 202” has been used to designate both optional hook and loop straps, two layers, and a top side and bottom side (para [0020]).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bag or bags connected to the layer fabric by hook and loop fasteners must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5, 8-10, and 12 are objected to because of the following informalities:
Claim 1 recites “removable fitted” in line 2 which is grammatically incorrect; it is suggested to amend the claim to recite, “removably fitted”.
Claim 1 recites “the pressure mean” in line 6 which is grammatically incorrect; it is suggested to amend the claims to recite “the means to apply pressure” to make clear that it refers back to the means to apply pressure to the bags to inflate them” to maintain claim consistency.
Claim 1 ends in a semicolon, it is suggested to amend to claim to end in a period.
Claim 2 recites “satrap” in line 2 which appears to be a typographical error, it is suggested to recite “strap”.
Claim 3 recites “the bag or bag” in line 1 which appears to be a grammatical error; it is suggested to amend the claims to recite, “the pressure bag or bags” to maintain claim consistency and make clear that the pressure bags can be a single or plural number of bags as recited in claim 1.
Claim 4 recites “the straps in made” in line 1 which appears to be a typographical error, it is suggested to recite “the straps are made”.
Claim 5 recites “means for removable blanket” in line 1 which appears to be a typographical error, it is suggested to recite “means for a removable blanket”.
Claim 8, directed to a method for treating equine neonatal maladjustment syndrome, recites apparatus limitations in steps (a) and (b) and method steps in steps (c) and (d).  It is suggested to amend the claim as follows to make clear that the apparatus limitations are part of the method step of “applying to the body of a newborn foal a device comprising” in the preamble, for example: 
8. A method of treating equine neonatal maladjustment syndrome comprising: 
(a) applying to the body a newborn foal a device comprising: 
(i) connected layered fabric straps sized to be removable fitted and tightened around the body of a new born equine foal having disposed on the inside surface of one the strap inflatable pressure bag or bags, connection means to a pressure source, and
(ii) means to apply pressure to the bags to inflate them, the pressure mean being connected to the pressure bags by a conduit; (b) tightening the device around the foal's body and inflating the bags therein to about 4 to 8 pounds pressure; and
(c) continuing to apply the pressure for 5 to 30 minutes and then releasing the pressure and removing the device.
Claim 8 recites, “applying to the body a newborn foal” in lines 1-2 which is grammatically incorrect, it is suggested to amend the claim to recite, --the body of a newborn foal--.
Claim 8 recites, “removable fitted” in line 3 which is grammatically incorrect; it is suggested to amend the claims to recite, --removably fitted--.
Claim 8 recites “one the strap” in line 4 which is grammatically incorrect; it is suggested to amend the claim to recite, --one of the straps--.
Claim 8 recites “the pressure mean” in line 6 which is grammatically incorrect; it is suggested to amend the claims to recite --the means to apply pressure-- to make clear that it refers back to the “means to apply pressure to the bags to inflate them” to maintain claim consistency.
Claim 9 recites “the bag or bag” in line 1 which appears to be a grammatical error; it is suggested to amend the claims to recite, “the pressure bag or bags” to maintain claim consistency and make clear that the pressure bags can be a single or plural number of bags as recited in claim 1.
Claim 10 recites “the straps in made” in line 1 which appears to be a typographical error, it is suggested to recite “the straps are made”.
Claim 12 recites, “removable fitted” in line 2 which is grammatically incorrect; it is suggested to amend the claims to recite, “removably fitted”.
Claim 12 recites “one the strap” in line 3 which is grammatically incorrect; it is suggested to amend the claim to recite, “one of the straps”.
Claim 12 recites “the pressure mean” in line 5 which is grammatically incorrect; it is suggested to amend the claims to recite “the means to apply pressure” to make clear that it refers back to the “means to apply pressure to the bags to inflate them” to maintain claim consistency.
Claim 10 appears twice in the claims.  Second claim 10 has been renumbered to claim 12.
  Appropriate correction is required.
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Connection means to a pressure source - conduit (706) configured to connect pressure source (701) to inflatable bag or bags (301) (figs 7A-B, Specification para [0023]).  The connection means being hook and loop fasteners with one side of the fastener attached to the end of the layer fabric strap and the other to the opposite end as recited in claim 2 does not appear to correspond to the pressure means to the pressure source, as the Specification discloses the hook and loop fasteners (201, 202) used to allow the strap (200) to be secured around the foal’s body (Specification, para [0020])
Means to apply pressure to the bags to inflate them - pressure source  (701) that may be a hand squeeze bulb or electric compressor to supply air to inflate the bags (figs 7A-B, Specification para [0023]).
Means for removable blanket to be attached to the bottom strap - No corresponding structure has been found, as the Specification discloses a removable blanket (601) removably attached (602), but does not specify the structure for how it is removably attached (Specification, para [0021]).
Means for recording the pressure applied by the pressure (bags) and the duration of the pressure at each level - a recorder controller (712) (figs 7A-B, Specification para [0023]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the bottom surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim as a bottom surface has not been previously recited and it is unclear which of the two straps has the bottom surface being referred to.  Line 5 recites, “a connection means to a pressure source” and line 7 recites, “a conduit”.  As discussed above, as best understood by the examiner, the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation of “a connection means to a pressure source” appears to be a conduit (706) configured to connect pressure source (701) to inflatable bag or bags (301) (figs 7A-B, Specification para [0023]).  Claim 2 recites the connection means is hook and loop fastener with one side of the fastener attached to the end of the fabric layer strap and the other to the opposite end; however, the Specification discloses hook and loop fasteners with one side of the fastener attached to the end of the fabric layer strap and the other to the opposite end used to form an adjustable closure and not to connect a pressure source (Specification, para [0020]).  Therefore, it is unclear whether the connection means to a pressure source and the conduit refer to the same structural element or refer to different structural elements, and whether the 112(f) equivalent structure is a conduit or a hook and loop fastener.  For purposes of examination, it is considered that the connection means to a pressure source and the conduit refer to the same structural element, and the corresponding structure for the connection means is a conduit.  Line 6 recites, “means to apply pressure to the bags to inflate them” and line 5 recites, “a pressure source”.  As discussed above, as best understood by the examiner, the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation of “a means to apply pressure to the bags to inflate them” appears to be a pressure source  (701) that may be a hand squeeze bulb or electric compressor to supply air to inflate the bags (figs 7A-B, Specification para [0023]).  Therefore, it is unclear whether the means to apply pressure and the pressure source refer to the same structural element or refer to different structural elements.  For purposes of examination, it is considered that the means to apply pressure and the pressure source refer to the same structural element.  Line 4 recites, “an inflatable pressure bag or bags”, line 6 recite “the bags” and line 7 recites, “the pressure bags”.  The limitations “the bags” and “the pressure bags” lack sufficient antecedent basis because it refers back to “an inflatable pressure bag or bags” and therefore the plural bags can refer back to a singular bag.  It is suggested to amend the claims to recite, “the pressure bag or bags” to maintain claim consistency and make clear that the pressure bags can be a single or plural number of bags as recited in lines 4-5.  For purposes of examination, the limitations “the bags” and “the pressure bags” are considered to refer back to “an inflatable pressure bag or bags” and therefore can include a single bag. 	Regarding claim 2, lines 1-3 recite, “the connection means b. is hook and loop fasteners, with one side of the fastener attached to the end of the layer fabric strap and the other to the opposite end.”  As discussed above, as best understood by the examiner, the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation of “a connection means to a pressure source” appears to be a conduit (706) configured to connect pressure source (701) to inflatable bag or bags (301) (figs 7A-B, Specification para [0023]), as the hook and loop straps (201), (202) are not described in the Specification or drawings to connect to the pressure source, and  therefore, it is unclear what the corresponding structure for the connection means is.  For purposes of examination, the corresponding structure for a connection means to a pressures source is considered to be a conduit, and the hook and look fastener is considered to be an additional structural element comprising an additional connection means that is distinct from the conduit forming the first connection means.  Lines 1-2 recite, “one side of the fastener” which has insufficient antecedent basis because line 1 recites “hook and loop fasteners” and it is unclear which one of the hook and loop fasteners the limitation “the fastener” refers back to.  Line 2 recites “the end of the layer fabric strap” which has insufficient antecedent basis because “the end” has not been previously recited, and because two connected layered fabric straps have been previously recited, it is unclear which of the two straps “the layer fabric strap” refers back to.  Line 2 recites, “the other” which has insufficient antecedent basis because “the other” has not been previously recited, and it is unclear what “the other” refers to (the other side of the fastener, an other fastener, an other side of the strap, or another element?).  For purposes of examination, “the other” is interpreted to correspond to an other fastener, as fig 1 shows a closure with a first fastener (104) disposed at one end of the strap and an other (second) fastener (106) disposed at the opposite end of the strap.  Lines 2-3 recite “the opposite end” which has insufficient antecedent basis because “the opposite end” has not been previously recited, and it is unclear what structure “the opposite end” refers to (the opposite end of the strap, of a fastener, or other element?).  For purposes of examination, “the opposite end” is interpreted to correspond to an opposite end of the strap as shown in fig 1.
Regarding claim 3, line 1 recites “the layer fabric strap”; there is insufficient antecedent basis for these limitations in the claims, as two layered fabric straps have been previously recited and therefore it is unclear which one of the two layered fabric straps is bring referred back to.
Regarding claim 5, lines 1-2 recites, “means for removable blanket to be attached to the bottom strap.”  The claim limitation “means for removable blanket to be attached to the bottom strap” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0021] of the Specification recites, “fig. 6 illustrates an embodiment wherein there is attached to the inside, 202, (bottom side that will be next to the animal) a soft blanket or other fabric material, 601. It is removably attached, 602, to the bottom of the strap 200 with edges folded over to be connected to the top side 201.”  Because no structure has been disclosed as to how the blanket is removably attached (602), it is unclear how to determine the metes and bounds for the corresponding structure for the limitation “means for removable blanket to be attached to the bottom strap”.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5 recites the limitation "the bottom strap" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which if the two connected layered fabric straps is the bottom strap.
Regarding claim 6, line 1 recites, “pressure means for pressuring the bags”. However, claim 1, from which claim 6 depends from, recites, “a pressure source” in line 5 and “means to apply pressure to the bags” in line 6, and therefore it is unclear whether the “pressure means for pressuring the bags” refers back to the pressure source, means to apply pressure to the bags, both, or none, as the specification and drawings only disclose a single pressure source.  For purposes of examination, it is considered that the pressure source, the pressure means for pressuring the bags, and the means to apply pressure to the bags refer to the same structural element as fig 7 discloses only a single pressure source to apply pressure to the bags to inflate them.  Line 1 recites “the bags” which has insufficient antecedent basis because it refers back to “an inflatable pressure bag or bags” in claim 1 and therefore the plural bags can refer back to a singular bags.  It is suggested to amend the claims to recite, “the pressure bag or bags” to maintain claim consistency and make clear that the bags can be a single or plural number of bag.  For purposes of examination, the limitations “the bags” is considered to refer back to “an inflatable pressure bag or bags” and therefore can include a single bag.
Claim 8 recites the limitation "the inside surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as no inside surface has been previously recited.  Line 5 recites, “a connection means to a pressure source” and line 7 recites, “a conduit”.  As discussed above, as best understood by the examiner, the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation of “a connection means to a pressure source” appears to be a conduit (706) configured to connect pressure source (701) to inflatable bag or bags (301) (figs 7A-B, Specification para [0023]).  Claim 2 recites the connection means is hook and loop fastener with one side of the fastener attached to the end of the fabric layer strap and the other to the opposite end; however, the Specification discloses hook and loop fastener with one side of the fastener attached to the end of the fabric layer strap and the other to the opposite end used to form an adjustable closure and not to connect a pressure source (Specification, para [0020]).  Therefore, it is unclear whether the connection means to a pressure source and the conduit refer to the same structural element or refer to different structural elements, and whether the 112(f) equivalent structure is a conduit or a hook and loop fastener.  For purposes of examination, it is considered that the connection means to a pressure source and the conduit refer to the same structural element, and the corresponding structure for the connection means is a conduit.  Line 6 recites, “means to apply pressure to the bags to inflate them” and line 5 recites, “a pressure source”.  As discussed above, as best understood by the examiner, the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation of “a means to apply pressure to the bags to inflate them” appears to be a pressure source (701) that may be a hand squeeze bulb or electric compressor to supply air to inflate the bags (figs 7A-B, Specification para [0023]).  Therefore, it is unclear whether the means to apply pressure and the pressure source refer to the same structural element or refer to different structural elements.  For purposes of examination, it is considered that the means to apply pressure and the pressure source refer to the same structural element.  Lines 4-5 recites, “inflatable pressure bag or bags”, line 6 recite “the bags” and line 7 recites, “the pressure bags”.  The limitations “the bags” and “the pressure bags” lack sufficient antecedent basis because it refers back to “an inflatable pressure bag or bags” and therefore the plural bags can refer back to a singular bags.  It is suggested to amend the claims to recite, “the pressure bag or bags” to maintain claim consistency and make clear that the pressure bags can be a single or plural number of bags as recited in lines 4-5.  For purposes of examination, the limitations “the bags” and “the pressure bags” are considered to refer back to “an inflatable pressure bag or bags” and therefore can include a single bag.
Claim 9 recites the limitation "the layer fabric strap" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as “connected layered fabric straps” has been previously recited in claim 8, from which claim 9 depends from, and therefore it is unclear which one of the plurality of connected layered fabric straps is being referred back to.
Regarding claim 11, lines 1-2 recites, “means for removable blanket to be attached to the bottom strap.”  As discussed above, because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for a removable blanket to be attached to the bottom strap, the claim is indefinite.  Line 2 recites the limitation "the bottom strap"; there is insufficient antecedent basis for this limitation in the claim, as it is unclear which one of the layered fabric straps is the bottom strap.
Regarding claim 12, line 1 recites, “an assembly comprising;” which is an apparatus claim.  However, lines 7-10 recite, “c. tightening the device around the foal's body and inflating the bags therein to about 4 to 8 pounds pressure; d. continuing to apply the pressure for 5 to 30 minutes and then releasing the pressure and removing the device”, which appear to be method steps, and therefore it is unclear whether the claim is a combination of a method and a claim, which is not one of the four patentable statutory categories, or whether the device is configured to perform the method steps.  For purposes of examination, it is considered that the assembly of claim 12 is configured to be tightened around a foal's body and inflating the bags therein to about 4 to 8 pounds pressure, configured to continue to apply the pressure for 5 to 30 minutes, and configured to have the pressure released and have the device removed from a foal.  Line 4 recites, “a connection means to a pressure source” and line 6 recites, “a conduit”.  As discussed above, as best understood by the examiner, the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation of “a connection means to a pressure source” appears to be a conduit (706) configured to connect pressure source (701) to inflatable bag or bags (301) (figs 7A-B, Specification para [0023]).  Claim 2 recites the connection means is hook and loop fastener with one side of the fastener attached to the end of the fabric layer strap and the other to the opposite end; however, the Specification discloses hook and loop fastener with one side of the fastener attached to the end of the fabric layer strap and the other to the opposite end used to form an adjustable closure and not to connect a pressure source (Specification, para [0020]).  Therefore, it is unclear whether the connection means to a pressure source and the conduit refer to the same structural element or refer to different structural elements, and whether the 112(f) equivalent structure is a conduit or a hook and loop fastener.  For purposes of examination, it is considered that the connection means to a pressure source and the conduit refer to the same structural element, and the corresponding structure for the connection means is a conduit.  Line 5 recites, “means to apply pressure to the bags to inflate them” and line 4 recites, “a pressure source”.  As discussed above, as best understood by the examiner, the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation of “a means to apply pressure to the bags to inflate them” appears to be a pressure source (701) that may be a hand squeeze bulb or electric compressor to supply air to inflate the bags (figs 7A-B, Specification para [0023]).  Therefore, it is unclear whether the means to apply pressure and the pressure source refer to the same structural element or refer to different structural elements.  For purposes of examination, it is considered that the means to apply pressure and the pressure source refer to the same structural element.  Lines 7 and 10 recites, “the device”; there is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it is considered that “the device” refers to the apparatus of claim 12.  Lines 3-4 recites, “an inflatable pressure bag or bags”, line 5 recite “the bags” and line 6 recites, “the pressure bags”.  The limitations “the bags” and “the pressure bags” lack sufficient antecedent basis because it refers back to “an inflatable pressure bag or bags” and therefore the plural bags can refer back to a singular bags.  For purposes of examination, the limitations “the bags” and “the pressure bags” are considered to refer back to “an inflatable pressure bag or bags” and therefore can include a single bag, and it is suggested to amend the claims to recite, “the pressure bag or bags” to maintain claim consistency and make clear that the pressure bags can be a single or plural number of bags as recited in lines 3-4.   	Claims 4 and 11 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et al (2014/0213563) in view of Lee (2014/0236058).
Regarding claim 1, Madigan in figs 3-5 discloses a device for treating equine neonatal maladjustment syndrome (for treating a neonate suffering from a reversion to fetal consciousness (e.g. neonatal maladjustment syndrome (NMS)) (para [0121]) comprising: a. a strap (inflatable cuff or sleeve can be kept in place by the use of straps) (para [0123]) and an inflatable pressure bag or bags (includes an inflatable sleeve) (para [0123]) removably fitted and tightened around the body of a new born equine foal (cuff can be inflated over the proximal and mid thorax of a neonate foal) (para [0123]), b. connection means (valve for air and attachment of gauge) to a pressure source (can be inflated using a foot pump or automated pump motor), and c. means to apply pressure to the bags to inflate them (cuff can be inflated using a foot pump or automated pump motor), the pressure means (automatic pump or motor) being connected to the pressure bag (inflatable sleeve). 
Madigan does not disclose the strap include two connected layered fabric straps having a top and bottom, said straps having disposed on the bottom surface the inflatable pressure bag or bags.
However, Lee teaches a compression device including a band (20) including two connected layered fabric straps (band (20) can be made of a 420d nylon fabric (para [0035]), and can include a pocket (27) with an inner portion made of a 210d nylon fabric (para [0040]), and therefore includes two fabric straps (20, 27) connected to one another, and because the pocket (27) is within the band (20) forming a layered structure) having a top (20b) (outer surface) (para [0037]) and a bottom surface (para [0036]), said straps having disposed on a bottom surface of the strap forming the pocket (27) the inflatable pressure bag (30) (inflatable bladder is inserted into pocket, and therefore would be disposed on a bottom surface of the portion of pocket on outer surface) (para [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Madigan by forming the device from two connected layered fabric straps having a top and bottom, a second strap forming a pocket, and said second strap having disposed on a bottom surface the inflatable pressure bag or bags as taught by Lee in order to allow the device to constrain a patient while applying non-pulsating compressive pressure to the patient (Lee, para [0013]).
The now-modified Madigan’s device does not disclose the pressure means being connected to the pressure bag via a conduit, which is operable to be a connection means to a pressure source.
However, Lee teaches a compression device including a band (20) including a pocket (27) containing an pressure bag (30) (inflatable bladder), and in fig 4a disclose a pressure means (40) (bulb or manual pump) connected to the pressure bag (30) by a conduit (32) (tubing), which is operable a connection means from the pressure bag (30) to a pressure source (40) (para [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Madigan by providing a conduit to connect the pressure means to the pressure bag, which is operable as a connection means to a pressure source, as taught by Lee, as it would be a combination of prior art elements using a known connection means comprising a conduit to allow the pressure bags to be filled without requiring that the pressure source is directly adjacent to the pressure bags.  See MPEP 2143(I)(A).
Regarding claim 2, modified Madigan discloses a connection means.  
Modified Madigan does not further disclose hook and loop fasteners, with one side of the fastener attached to the end of the layer fabric strap and the other to the opposite end.
However, Lee in figs 3-4 teaches a compression device including a band (20) made of a fabric material (para [0035]) and hook and loop fastener, with one side of the fastener (23a, b) attached to one end of the band (area containing a hook fastener (23a, b) disposed on left end of the band (20)), and the other fastener (24a) on the opposite end of the band (20) (area containing a loop fastener (24a) disposed on right end of the band (20)) (para [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Madigan by providing hook and loop fasteners, with one side of the fastener attached to the end of the layer fabric strap and the other to the opposite end as taught by Lee in order to provide a releasable connection for securing the device to a patient (Lee, para [0041]).
Regarding claim 6, Madigan disclose that there is pressure means for pressuring the bags comprising a squeeze bulb or electric pressure pump (inflatable cuff or sleeve can be inflated using an automated pump motor) (para [0124]).
Regarding claim 8, Madigan discloses a method of treating equine neonatal maladjustment syndrome (a neonate determined to be suffering from reversion to fetal consciousness, e.g., neonatal maladjustment syndrome (NMS), is subject to squeezing or hugging of the mid-thorax region) (para [0121]) comprising: applying to the body a newborn foal (equine neonate) (para [0123]) a device comprising; a strap (inflatable cuff or sleeve can be kept in place by the use of straps) (para [0123]) and an inflatable pressure bag or bags (includes an inflatable sleeve) (para [0123]) removably fitted and tightened around the body of a new born equine foal (cuff can be inflated over the proximal and mid thorax of a neonate foal) (para [0123]), b. connection means (valve for air and attachment of gauge) to a pressure source (can be inflated using a foot pump or automated pump motor), and c. means to apply pressure to the bags to inflate them (cuff can be inflated using a foot pump or automated pump motor), the pressure means (automatic pump or motor) being connected to the pressure bag (inflatable sleeve) c. tightening the device around the foal's body and inflating the bags therein to 10 psi or less (para [0124]); d. continuing to apply the pressure for 5 to 30 minutes (20 to 20 minutes) and then releasing the pressure and removing the device (device is detached and allowed to wake up) (para [0124).
Madigan does not disclose the straps include connected layered fabric straps having disposed on the inside surface on one of the straps the inflatable pressure bag or bags.
However, Lee teaches a compression device including a band (20) including two connected layered fabric straps (band (20) can be made of a 420d nylon fabric (para [0035]), and can include a pocket (27) with an inner portion made of a 210d nylon fabric (para [0040]), and therefore includes two fabric straps (20, 27) connected to one another, and because the pocket (27) is within the band (20) forming a layered structure), said straps having disposed on a bottom surface of the strap forming the pocket (27) the inflatable pressure bag (30) (inflatable bladder is inserted into pocket, and therefore would be disposed on a bottom surface of the portion of pocket (27)) (para [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Madigan by forming the device from connected layered fabric straps, a second strap forming a pocket, and said second strap having disposed on a bottom surface the inflatable pressure bag or bags as taught by Lee in order to allow the device to for constrain a patient while applying non-pulsating compressive pressure to the patient (Lee, para [0013]).
The now-modified Madigan’s device does not disclose the pressure means being connected to the pressure bag via a conduit, which is operable to be a connection means to a pressure source.
However, Lee teaches a compression device including a band (20) including a pocket (27) containing an pressure bag (30) (inflatable bladder), and in fig 4a disclose a pressure means (40) (bulb or manual pump) connected to the pressure bag (30) by a conduit (32) (tubing), which is operable a connection means from the pressure bag (30) to a pressure source (40) (para [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Madigan by providing a conduit to connect the pressure means to the pressure bag, which is operable as a connection means to a pressure source, as taught by Lee, as it would be a combination of prior art elements using a known connection means comprising a conduit to allow the pressure bags to be filled without requiring that the pressure source is directly adjacent to the pressure bags.  See MPEP 2143(I)(A).
The now-modified Madigan’s method does not disclose inflating the bags therein to about 4 to 8 pounds pressure.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Madigan to inflate the bags therein to about 4 to 8 pounds pressure because the claimed range of about 4 to 8 pounds pressure overlaps with Madigan’s disclosed range of 10 psi or less which is known in the art to provide effective treatment for treatment of neonatal maladjustment syndrome (para [0124]), and therefore, in the case where the claimed ranges overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et al and Lee as applied to claims 1 and 8 above, and further in view of Shockley, Jr. et al (2016/0095782).
Regarding claims 3 and 9, modified Madigan discloses inflatable pressure bag or bags.  
Modified Madigan does not disclose the bag or bags are connected to the layer fabric strap by hook and loop fasteners.
However, Shockley in fig 5 teaches a wearable system (100) configured as a garment (vest) configured to be worn by a user (para [0060] and engines (110) configured to apply a force, such as a pneumatic force, to a patient (para [056]), wherein the engines (110) are connected to the wearable system (100) by hook and loop fasteners such that the engines (110) are repositionable (para [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the bag or bags of modified Madigan to be connected to the layer fabric strap by hook and loop fasteners as taught by Shockley in order to allow the bag or bags to be positionable to an appropriate position to provide the greatest benefit to the subject (Shockley, para [0060]). 
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et and Lee as applied to claims 1 and 8 above, and further in view of  Hyde et al (2014/0330186).
Regarding claims 4 and 10, modified Madigan discloses straps.  
Modified Madigan does not disclose the straps are made of a webbed fabric.
However, Hyde teaches a device configured to apply a force to the patient including a strap (108) (positioning element is configured as a belt adapted to be fitted around a waist/torso of a patient), and a plurality of force applying elements (106) disposed on an inside surface of the strap (108) (para [0035]), wherein the force applying elements (106) can be inflatable elements (para [0040]), and wherein the straps are made of a webbed fabric (positioning element (108) can be a fabric or webbing (para [0043]), and because the Merriam-Webster dictionary defines a webbing as “a strong narrow closely woven fabric designed for bearing weight and used especially for straps or upholstery”, Hyde’s webbing is considered to be a webbed fabric).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the straps of modified Madigan, as by forming the straps of a webbed fabric as taught by Hyde in order to use a suitable material for a positioning element comprising a belt or strap capable of holding force applying elements comprising inflatable bags in position to a torso of a subject (Hyde, para [0043]). 
The now-modified Madigan’s device and method does not disclose the straps are about 4 to 6 inches in width.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the width of the straps to be about 4 to 6 inches in width, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the width of the straps by routine experimentation would have been an obvious modification in order to provide the device in a size appropriate to the size of the species being treated, such that when inflated, the device provides substantially uniform pressure to the mid-thorax region of the neonate (Madigan, para [0123]).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et al and Lee as applied to claims 1 and 8 above, and further in view of Berthet (2021/0069056).
Regarding claims 5 and 11, modified Madigan discloses a bottom strap (as shown in fig 2 of Lee, flexible band (20 of Lee) has an inner (bottom) surface that contacts the patient) (Lee, para [0036]).
Modified Madigan does not disclose a means for removable blanket to be attached to the bottom strap.
However, Berthet in fig 5 teaches a garment to apply compressive forces to a patient including an abdominal active part (3) configured to surround an abdomen (A) of a patient) (para [0152]), and a removable blanket (8) (disposable fabric textile, which reads on the broadest reasonable interpretation of a “blanket”, as the disposable textile is made of a textile and is configured to cover a portion of a user’s body) with a means (disposable protective textile includes gripping strips) for the removable blanket to be attached to the bottom portion of the abdominal active part (3) (protective textile is applied in a removable manner on inner textile portion of abdominal active part (3)) (para [0175]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Madigan by providing a means for removable blanket to be attached to the bottom strap comprising gripping strips to allow a removable blanket comprising a disposable protective textile to be attached in a removable manner to the bottom strap as taught by Berthet in order to prevent irritation of the subject’s skin as a result of contact with the strap, and to prevent fouling of the strap so that the device can be used for different pressure application sessions without hygiene issues (Berthet, para [0175]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et al and Lee as applied to claim 1 above, and further in view of Redington et al (2011/0190807).
Regarding claim 7, modified Madigan discloses a device for treating equine neonatal maladjustment syndrome.
Modified Madigan does not disclose there is also provided means for recording the pressure applied by the pressure and the duration of the pressure at each level.
However, Redington teaches a device configured to apply compressive forces to a user (remote ischemic conditioning) including an inflatable cuff configured to apply compressive forces (applied pressure) to a patient (para [0073), and including a means for recording the pressure applied comprising a sensor (26) (that may receive operating parameters such as air pressure within a pneumatic cuff) (para [0093]) and a data logging feature that records the system parameters, such as cuff pressure or tension applied by the cuff and the duration of the pressure at each level (data logging feature records cuff pressure at all phases of a protocol, and therefore would be operable to record the duration of the pressure at each level during a protocol) (para [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Madigan by providing a means for recording the pressure applied by the pressure and the duration of the pressure at each level comprising a sensor for measuring the pressure of the bags and a data logging feature to record the pressure of the bags during all phases of the protocol as taught by Redington in order to inform the user or medical professional informed as to the progress of the protocol (Redington, para [0109]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan et al (2014/0213563) in view of Lee and Redington et al.
Regarding claim 12, Madigan discloses an assembly comprising: a. a strap (inflatable cuff or sleeve can be kept in place by the use of straps) (para [0123]) and an inflatable pressure bag or bags (includes an inflatable sleeve) (para [0123]) removably fitted and tightened around the body of a new born equine foal (cuff can be inflated over the proximal and mid thorax of a neonate foal) (para [0123]), connection means (valve for air and attachment of gauge) to a pressure source (can be inflated using a foot pump or automated pump motor), and b. means to apply pressure to the bags to inflate them (cuff can be inflated using a foot pump or automated pump motor), the pressure means (automatic pump or motor) being connected to the pressure bag (inflatable sleeve) and discloses the apparatus configured to allow the apparatus to be c. tightened around the foal's body and inflating the bags therein to 10 psi or less (para [0124]); and d. continuing to apply the pressure for 5 to 30 minutes (20 to 20 minutes) and then releasing the pressure and removing the device (device is detached and allowed to wake up) (para [0124).
Madigan does not disclose the straps include connected layered fabric straps having disposed on the inside surface on one of the straps the inflatable pressure bag or bags.
However, Lee teaches a compression device including a band (20) including two connected layered fabric straps (band (20) can be made of a 420d nylon fabric (para [0035]), and can include a pocket (27) with an inner portion made of a 210d nylon fabric (para [0040]), and therefore includes two fabric straps (20, 27) connected to one another, and because the pocket (27) is within the band (20) forming a layered structure), said straps having disposed on a bottom surface of the strap forming the pocket (27) the inflatable pressure bag (30) (inflatable bladder is inserted into pocket, and therefore would be disposed on a bottom surface of the portion of pocket on outer surface) (para [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Madigan by forming the device from two connected layered fabric straps, a second strap forming a pocket, and said second strap having disposed on a bottom surface the inflatable pressure bag or bags as taught by Lee in order to allow the device to for constrain a patient while applying non-pulsating compressive pressure to the patient (Lee, para [0013]).
The now-modified Madigan’s device does not disclose the pressure means being connected to the pressure bag via a conduit, which is operable to be a connection means to a pressure source.
However, Lee teaches a compression device including a band (20) including a pocket (27) containing an pressure bag (30) (inflatable bladder), and in fig 4a disclose a pressure means (40) (bulb or manual pump) connected to the pressure bag (30) by a conduit (32) (tubing), which is operable a connection means from the pressure bag (30) to a pressure source (40) (para [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Madigan by providing a conduit to connect the pressure means to the pressure bag, which is operable as a connection means to a pressure source, as taught by Lee, as it would be a combination of prior art elements using a known connection means comprising a conduit to allow the pressure bags to be filled without requiring that the pressure source is directly adjacent to the pressure bags.  See MPEP 2143(I)(A).
The now-modified Madigan’s apparatus does not disclose inflating the bags therein to about 4 to 8 pounds pressure.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Madigan to inflate the bags therein to about 4 to 8 pounds pressure because the claimed range of about 4 to 8 pounds pressure overlaps with Madigan’s disclosed range of 10 psi or less which is known in the art to provide effective treatment for treatment of neonatal maladjustment syndrome (para [0124]), and therefore, in the case where the claimed ranges overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.
The now-modified Madigan’s apparatus does not disclose e. means to record the pressure applied.  
However, Redington teaches a device configured to apply compressive forces to a user (remote ischemic conditioning) including an inflatable cuff configured to apply compressive forces (applied pressure) to a patient (para [0073), and including a means for recording the pressure applied comprising a sensor (26) (that may receive operating parameters such as air pressure within a pneumatic cuff) (para [0093]) and a data logging feature that records the system parameters, such as cuff pressure or tension applied by the cuff and the duration of the pressure at each level (data logging feature records cuff pressure at all phases of a protocol, and therefore would be operable to record the duration of the pressure at each level during a protocol) (para [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Madigan by providing a means for recording the pressure applied by the pressure and the duration of the pressure at each level comprising a sensor for measuring the pressure of the bags and a data logging feature to record the pressure of the bags during all phases of the protocol as taught by Redington in order to inform the user or medical professional informed as to the progress of the protocol (Redington, para [0109]).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-7 of copending Application No. 16/846,751 (reference application). 
Regarding claim 1, reference application claim 1 differs from application claim 1 as follows:
Application claim 1
Reference application claim 1
1. A device for treating equine neonatal maladjustment syndrome comprising:
 a. two connected layered fabric straps having a top and bottom sized to be removable fitted and tightened around the body of a new born equine foal, said straps having disposed on the bottom surface an inflatable pressure bag or bags, 
b. connection means to a pressure source, and 
c. means to apply pressure to the bags to inflate them, the pressure mean being connected to the pressure bags by a conduit;
1. A device for treating newborn infants comprising: 
a. two connected layered fabric straps having a top and bottom sized to be removable fitted and tightened around the body of a new born equine foal, said straps having disposed on the bottom surface an inflatable pressure bag or bags, 
b. connection means to a pressure source, and 
c. means to apply pressure to the bags to inflate them, the pressure mean being connected to the pressure bags by a conduit; 



The only difference between application claim 1 and reference application claim 1 is that application claim 1 recites a device for treating equine neonatal maladjustment syndrome, and reference application claim 1 discloses a device for treating newborn infants.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, because the structural limitations of application claim 1 and reference application claim 1 recites identical structure, the intended use of the device for treating equine neonatal maladjustment syndrome does not make application claim 1 patentably distinct from reference application claim 1, and therefore, the scope of application claim 1 and reference application claim 1 are identical.  
Regarding claims 2-6, claims 2-6 of the reference application disclose the limitations of application claims 2-6.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-11 of copending Application No. 16/846,751 (reference application) in view of Madigan et al.
Regarding claim 8, reference application claim 8 differs from application claim 8 as follows:
Application claim 8
Reference application claim 8
A method of treating equine neonatal maladjustment syndrome 
comprising 
applying to the body a newborn foal a device comprising; 
a. connected layered fabric straps sized to be removable fitted and tightened around the body of a new born equine foal having disposed on the inside surface of one the strap inflatable pressure bag or bags, connection means to a pressure source, and 
b. means to apply pressure to the bags to inflate them, the pressure mean being connected to the pressure bags by a conduit; 
c. tightening the device around the foal's body and inflating the bags therein to about 4 to 8 pounds pressure; 
d. continuing to apply the pressure for 5 to 30 minutes and then releasing the pressure and removing the device.
A method of treating newborn infants comprising 
applying to the body a newborn foal a device comprising; 
a. connected layered fabric straps sized to be removable fitted and tightened around the body of a new born infant having disposed on the inside surface of one the strap inflatable pressure bag or bags, connection means to a pressure source, and 
b. means to apply pressure to the bags to inflate them, the pressure mean being connected to the pressure bags by a conduit; 
c. tightening the device around the infant's body and inflating the bags therein to about 4 to 8 pounds pressure; 
d. continuing to apply the pressure for 5 to 30 minutes and then releasing the pressure and removing the device.


	Reference application claim 8 does not disclose the method is used to treat equine neonatal maladjustment syndrome, wherein the device is configured to be removably fitted and tightened around the body of a newborn baby foal.
	However, Madigan in figs 3-5 teaches a method for treating neonatal maladjustment syndrome (NMS) (para [0121]), wherein a device comprising an inflatable cuff is used to tightening a device around the foal's body and inflating the bags (para [0124]); and continuing to apply the pressure and then releasing the pressure and removing the device (para [0124]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of claim 8 of the reference application to be used to treat equine neonatal maladjustment syndrome, wherein the connected layered fabric straps are sized to be removable fitted and tightened around the body of a new born equine foal as taught by Madigan in order to apply a sufficient pressure for a time period sufficient to mimic passage through the birth canal appropriate to a new born equine foal to treat a neonate determined to be suffering from reversion to fetal consciousness, e.g., NMS.
Regarding claims 9-11, claims 9-11 of the reference application disclose the limitations of application claims 9-11.
	Regarding claim 12, reference application claim 10(2) (reference application contains two claim 10s, and claim 10(2) refers to the second claim 10) differs from application claim 8 as follows:
Application claim 12
Reference application claim 10(2)
An assembly comprising: 
a. connected layered fabric straps sized to be removable fitted and tightened around the body of a new born equine foal having disposed on the inside surface of one the strap inflatable pressure bag or bags, connection means to a pressure source, and 
b. means to apply pressure to the bags to inflate them, the pressure mean being connected to the pressure bags by a conduit; 
c. tightening the device around the foal's body and inflating the bags therein to about 4 to 8 pounds pressure; 
d. continuing to apply the pressure for 5 to 30 minutes and then releasing the pressure and removing the device;
e. and means to record the pressure applied.
An assembly for treating newborn infants comprising: 
a. connected layered fabric straps sized to be removable fitted and tightened around the body of an infant having disposed on the inside surface of one the strap inflatable pressure bag or bags, connection means to a pressure source, and 
b. means to apply pressure to the bags to inflate them, the pressure mean being connected to the pressure bags by a conduit; 
c. tightening the device around the infant's body and inflating the bags therein to about 4 to 8 pounds pressure; d. continuing to apply the pressure for 5 to 30 minutes and then releasing the pressure and removing the device; 
e. and means to record the pressure applied.


	Reference application claim 10(2) does not disclose connected layered fabric straps sized to be removable fitted and tightened around the body of a new born equine foal, and tightening the device around the foal’s body.
	However, Madigan in figs 3-5 teaches a method for treating neonatal maladjustment syndrome (NMS) (para [0121]), wherein a device comprising an inflatable cuff is used to tightening a device around a neonate foal's body and inflating the bags (para [0124]); and continuing to apply the pressure and then releasing the pressure and removing the device (para [0124]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the assembly of claim 19(2) of the reference application by sizing the connected layered fabric straps to be removable fitted and tightened around the body of a new born equine foal so that the device can be tightened around a foal’s body as taught by Madigan in order to apply a sufficient pressure for a time period sufficient to mimic passage through the birth canal appropriate to a new born equine foal to treat a neonate determined to be suffering from reversion to fetal consciousness, e.g., NMS.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bilgi (2005/0183722) discloses a chest therapy blanket for infants, MacGuiness (2014/0236056) discloses a therapeutic wrap for horses, and Moore (2019/0008717) discloses a compressive cuff device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785